Citation Nr: 0700657	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-19 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD). 

2.  Entitlement to service connection for emphysema.

3.  Entitlement to service connection for asbestosis as a 
result of exposure to asbestos in service.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from July 1960 to August 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran served on active duty from July 1960 to August 
1964.  A review of his service personnel records shows that 
he served continuously on two different ships between 
November 1960 and his release from active duty in August 
1964.  The records also show that the veteran was a member of 
the deck department during that service, meaning that his 
primary duties did not involve work in the engine rooms or 
boiler rooms on his ships.  

The veteran submitted a VA Form 21-526 that was received in 
September 2002.  At the time he reported that he was approved 
for Social Security Administration (SSA) disability benefits 
but that he would not begin to receive payments until January 
2003.  Although the veteran did not indicate the basis for 
his SSA disability payments, it is presumed that they are 
likely related to, at least in a part, a respiratory 
disorder.  A request for those records must be made.

The veteran also submitted the results of a chest x-ray from 
June 1995.  He included interpretations of the results by R. 
A. Harron, M.D., and R. G. Fraser, M.D.  Both physicians 
concluded that the x-ray demonstrated evidence of asbestosis 
and asbestos-related disease.  

The veteran did not submit any additional records from either 
physician and it appears that this chest x-ray was part of an 
earlier claim for benefits made by the veteran, either for 
asbestos-related benefits from some source, or as part of his 
SSA claim.  The veteran should be contacted and asked to 
provide the treatment records associated with the need for 
the chest x-ray.  He should also be requested to identify any 
claim for benefits, related to asbestos exposure, to any 
other agency, group, or party and provide the records 
associated with such claim.

The veteran also submitted a response to a VA asbestos 
exposure questionnaire that was received in January 2003.  He 
reported that he served as an assault boat coxswain, which 
involved running landing craft, during service.  He said that 
he had worked as a shipfitter since service.  

The veteran reported that he was enrolled for treatment at 
the VA medical center in Biloxi, Mississippi, in a statement 
received in January 2003.  A request for records from that 
facility must be made.

The veteran submitted treatment records from S. H. Patterson, 
M.D., in March 2003.  Dr. Patterson is a physician in a 
practice identified as Pulmonary Associates.  The records 
covered a period from March 1997 to August 2002.  The veteran 
was initially seen for evaluation of whether he could wear a 
respirator at work.  It was noted that he was employed as a 
supervisor in the ship building industry.  The veteran 
provided a history of a prior lung surgery in 1989 at St. 
Vincent's Hospital in Jacksonville, Florida.  The surgery was 
described as required to treat a pneumothorax.  It was noted 
that the records from St. Vincent's were going to be 
requested but there is no indication that they were included 
in the records provided from Dr. Patterson.  A review of his 
records does not reflect a diagnosis of asbestosis or 
asbestos-related disease for the veteran.

The Board notes that the veteran reported that his asbestosis 
was first manifest in 1989 when he submitted a VA Form 21-526 
in October 2002.  The records from the 1989 hospitalizations 
should be requested as they may be related to the initial 
diagnosis of asbestosis or an asbestos-related disorder.

The veteran also submitted a letter from M. C. Wiles, M.D., 
in March 2004.  Dr. Wiles said that he "understood" the 
veteran was in the naval services from 1960 to 1964.  He then 
opined that it was likely that the veteran contracted 
asbestosis during that time.  Dr. Wiles did not provide any 
basis for his opinion.  He did not point to any asbestos 
exposure in service and he did not address the veteran's 
years of employment in a shipyard after service.  Moreover, 
treatment records were received from Dr. Wiles, for the 
period from January 2001 to September 2002, and they do not 
reflect a diagnosis of asbestosis.  The records show a 
continuing diagnosis of COPD but do not mention asbestos, or 
asbestosis.  The veteran should be contacted to have Dr. 
Wiles provide a basis for his opinion.

Finally, the veteran was afforded a VA respiratory and 
general medical examination by the same VA examiner in 
November 2002.  The veteran told the examiner that he was 
exposed to asbestos in service from working in a boiler room 
and from insulation.  The examiner reported that the 
veteran's chest x-ray showed evidence of interstitial 
fibrosis with emphysematous changes.  The pertinent diagnoses 
were history of asbestos exposure and lung asbestosis with 
emphysema and COPD.  

Additional development of the record is required in this 
case.  This includes obtaining the records associated with 
the veteran's earlier claim for an asbestos-related disorder, 
his SSA records, as well as pertinent VA treatment records.  
The veteran also should be provided with an opportunity for 
Dr. Wiles to revise his opinion to include a rationale for 
why he believes the veteran has asbestosis and why it is 
related to his military service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated or evaluated the veteran for 
his claimed respiratory disorders since 
service.  These should include the 
treatment records associated with the 
June 1995 chest x-ray report; the 1989 
records from St. Vincent's Hospital in 
Jacksonville, Florida, and records from 
the VA facility in Biloxi, Mississippi.  
After securing the necessary release(s), 
the RO should obtain these records.

2.  The veteran should be contacted and 
asked to provide information, and 
records, regarding any claim he has made 
for benefits as a result of exposure to 
asbestos, other than his current VA 
claim, to include records from Drs. 
Harron and Fraser.  

3.  The veteran should be advised that 
the opinion from Dr. Wiles does not 
provide any basis for the conclusion that 
the veteran's asbestosis is related to 
service.  The veteran should be further 
advised that Dr. Wiles should address the 
veteran's exposure to asbestos in 
service, as well as after service, and 
provide a rationale for his opinion.  

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security benefits.  This should 
include the decision granting the 
benefits, as well as all of the medical 
records relied upon concerning that 
claim.

5.  Upon completion of the above, the 
veteran should be afforded an 
examination.  The purpose of the 
examination is to obtain a detailed 
history and medical opinion evidence 
regarding whether the veteran currently 
suffers from asbestosis, or an asbestos-
related disorder, and if so, is it the 
result of asbestos exposure in service or 
after service; and, whether the veteran's 
COPD and emphysema are related to 
service.  The claims folder and a copy of 
this remand should be made available to 
the examiner.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished. 

The examiner should review the entire 
record, including evidence obtained as a 
result of the development sought above.  
The veteran's history, current 
complaints, medical records (including 
service separation examinations) and 
current examination findings should be 
considered.  This would include the 
veteran's claimed exposure to asbestos in 
service as well as his exposure as a 
result of his post-service employment in 
a shipyard.  The examiner is requested to 
identify all respiratory disorders that 
may be present.  The examiner is further 
requested to provide an opinion whether 
any currently diagnosed respiratory 
disorder is at least as likely as not 
(i.e., probability of 50 percent or more) 
related to the veteran's period of 
military service.  The rationale for the 
examiner's opinions should be set forth 
in detail.  

6.  After the development requested has 
been completed, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



